internal_revenue_service appeals_office s gessner mc h-al houston tx number release date date date certified mail dear department of the treasury person to contact employee id number tel fax refer reply to in re form required to be filed tax period s ended uil this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective date our adverse determination was made for the following reasons you are not operated exclusively for charitable educational or other exempt purposes you did not engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 more than an insubstantial part of your activities were in furtherance of a non-exempt purpose contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service phone see the enclosed notice helpful contacts for your notice_of_deficiency for additional taxpayer_advocate telephone numbers and addresses sincerely karsr a pkiadirs karen a skinder team manager cc enclosures internal_revenue_service department of the treasury date org address te_ge eo examination commerce st mail code dal dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely renee b wells acting director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f department of the treasury - intemal revenue service form_8 a explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx02 legend org - organization name state - state issue xx - date address - address city - city whether exempt_organization qualifies for exemption under sec_501 of the internal_revenue_code facts org org was incorporated under the laws of the state of state on march 19xx in a determination_letter dated february 20xx org was determined to be exempt from federal_income_tax as an organization described in sec_501 org is located at address city state in its articles of incorporation org stated its mission was to improve the lives of individuals and families through better credit counseling financial management education including credit restoration and correction procedures in its application_for exempt status internal_revenue_service form_1023 org stated that its activities would consist of providing credit_counseling_services to low income and indigent individuals and the conducting of community seminars to assist individuals in restoring good credit according to the form_1023 volunteer staff would be utilized in these activities activity description the ceo of org conducts a radio broadcast which invites listeners to call in to ask questions about credit issues in addition a website under the org name provides information about the organization access to archived radio broadcasts and contact information according to the website org provides credit file restoration correction with settlement s education and credit file clean-up to access these services a fee is required currently dollar_figure for single persons and dollar_figure for married couples this fee will generate a professional credit evaluation the executive director indicated that occasionally these fees are waived in hardship cases at the discretion of the executive director ceo after the credit evaluation is prepared a fee schedule and contract is provided the client which details which credit services such as foreclosures student loans and late payments to creditors will be provided form acrev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - intemal revenue service explanation of items name of taxpayer org ein 20xx02 a review of the financials provided by the organization as well as the form_990 return of organization exempt from income_tax for the year under exam indicated that of the support provided org was derived from these fees schedule no or exhibit year period ended the credit counselors are not volunteers but are paid based ona percentage of fees collected from the clients a review of the job description for the credit counselors indicates that contrary to a response from the executive director as related by the poa in a memo dated october 20xx education is but a small part of the counselors’ responsibilties law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 form acrev page -2- department of the treasury - intemal revenue service e orm 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended 20xx02 educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university sec_1_501_c_3_-1 in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status form acrrev page -3- department of the treasury - internal_revenue_service e om 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein 20xx02 schedule no or exhibit year period ended the court found that the counseling programs in the case of consumer credit counseling service of alabama inc v u s a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1 c - d i b for this it charged no fee were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above the court also the organizations included in the above decision waived the monthly fees when the payments would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public government's position the purpose of org’s activities differ substantially from those of the organizations in form acrev department of the treasury - internal_revenue_service page -4- department of the treasury - intemal revenue service eb orm 886a name of taxpayer org ein schedule no or exhibit year period ended explanation of items 20xx02 revrul_65_299 revrul_69_441 and consumer credit counseling service of alabama inc exempt_purpose in this case org engages in minimal activities which further an furthermore no public financial support is provided conclusion based upon the information noted above it is proposed the exempt status of the organization be revoked effective march 20xx form_1120 u s_corporation income_tax return should be obtained for the year ended february 20xx and for future tax years form acrev department of the treasury - internal_revenue_service page -5-
